Citation Nr: 0909432	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for cause of the 
Veteran's death.  

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from June 1943 to November 1945.  The Veteran 
died in October 2005.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2008 the case 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 2005; the immediate cause of 
his death was a cerebrovascular accident; no contributing 
causes were listed on his death certificate.

2. A cerebrovascular disease was not manifested in service; a 
brain hemorrhage or brain thrombosis was not manifested in 
the first postservice year; and the Veteran's death-causing 
disease is not shown to have been related to service or to 
his service-connected disabilities.

3. The Veteran's service-connected disabilities of 
degenerative disc disease of the lumbar spine, paralysis of 
the right lower extremity, post-traumatic stress disorder 
(PTSD), and laceration scars on both legs are not shown to 
have contributed to cause his death.

4. At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or since discharge from service; he was not a 
former prisoner of war (POW).


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2008).

2. The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant did not receive notice that substantially 
complied with the requirements of Hupp.  While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
a reasonable person could be expected to understand from the 
notice given what was needed and the appellant had actual 
knowledge of some elements of Hupp notice requirements.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding that the 
appellant's actions had demonstrated that he had actual 
knowledge of what was necessary to substantiate his claim).

A November 2005 letter explained the evidence VA was 
responsible for providing and the evidence the appellant was 
responsible for providing.  This letter informed her that she 
needed to submit evidence showing that the Veteran's service-
connected disabilities contributed to cause his death or that 
the cause of death was related to a condition not yet 
service-connected that had its onset in service.  The July 
2006 statement of the case (SOC) informed the appellant that 
the Veteran had been service-connected for degenerative disc 
disease of the lumbar spine, paralysis of the right lower 
extremity, PTSD, and laceration scars on both legs; and that 
he had been receiving benefits at the 100 percent rate 
pursuant to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
since April 28, 1999.  The SOC also provided her with the 
provisions of 38 C.F.R. § 3.312, explaining the situations 
when the cause of a Veteran's death will be service-
connected.  Statements submitted by the appellant throughout 
this appeal that the Veteran's death was related to service-
connected PTSD, back disability, and paralysis of his right 
lower extremity show that she has actual knowledge of what 
was necessary to prove that service-connected disabilities 
contributed to cause the Veteran's death.  Hence, the record 
shows that the appellant has been provided with notice from 
which a reasonable person could be expected to understand 
what was needed to substantiate a claim of service connection 
for cause of the Veteran's death and that she had actual 
knowledge of what was needed to prove her claim.  Notably, a 
February 2007 supplemental SOC subsequently readjudicated the 
claim after further evidence was received.  

Regarding the claim for benefits under § 1318, the appellant 
was advised of VA's duties to notify and assist in the 
development of the claim prior to the initial adjudication of 
her claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The November 2005 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  She has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

While she was not advised of the criteria governing effective 
dates of awards, she is not prejudiced by lack of such notice 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless a claim is allowed, and this decision does not do so.  

All pertinent and available records have been secured.  The 
appellant has not identified any evidence that remains 
outstanding.  VA has obtained advisory medical opinions from 
VA and VHA specialists.  Hence, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claims.  

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Cause of the Veteran's Death 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to contribute to death primarily due to 
unrelated disability.  In the same category, there would be 
included service-connected disease or injuries of any 
evaluation but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
disability affects vital organs as distinguished from 
muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be presumed.  38 C.F.R. 
§ 3.312(c)(3).  It must be considered whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including brain hemorrhage or brain 
thrombosis) may be presumptively service-connected if 
manifested to a compensable degree in the first postservice 
year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's death certificate lists the immediate cause of 
his death as cerebrovascular accident.  No contributory 
causes of death were listed.

The record does not contain any evidence that the 
cerebrovascular accident that caused the Veteran's death was 
manifested in service or during his first postservice year to 
a compensable level.  Consequently, service connection for 
the cause of his death on a theory that the disease that 
caused his death began in service or on a presumptive basis 
as a chronic disease for brain hemorrhage or brain thrombosis 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The theory of entitlement alleged by the appellant is that 
the Veteran's service-connected disabilities of the low back, 
right lower extremity, and PTSD contributed to cause the 
Veteran's death.  [The appellant has not alleged that scar 
residuals of both legs contributed to cause the Veteran's 
death, and there is no evidence that they did contribute as 
they were minor disabilities of a static nature.  38 C.F.R. 
§ 3.312(c)(2).]  

The record includes both medical evidence that tends to 
support the appellant's claim and medical evidence that is 
against her claim.  Evidence tending to support her claim 
includes a June 2006 opinion from Dr. T. V. L. and textual 
evidence submitted by the appellant.  Evidence against her 
claim includes January 2007 opinions from a VA psychologist 
and VA peripheral nerves examiner, and a December 2008 
opinion from a VHA specialist.  When evaluating these 
opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A June 2006 opinion from the Veteran's treating VA physician, 
Dr. T. V. L., states that the Veteran's PTSD with "related 
chronic anxiety and nightmares with startle waking could" 
have caused instances of elevated blood pressure and 
accelerated heart rate and "could have been a contributing 
factor to the Veteran's hypertension and coronary heart 
disease."  The letter also states it was "as likely as not 
that such episodes of elevated blood pressure could have been 
a contributing factor to the cerebrovascular accident that 
caused his death."  This opinion also concludes that his 
service-connected back disability limited his physical 
activities and ability to exercise and "could [have] 
raise[d] his cardiovascular risks."  

In April 2006, the appellant submitted textual evidence that 
stated that a clot traveling from the lower extremity to the 
lungs would cause a pulmonary embolism, while a clot moving 
from the heart to the brain would cause a stroke.  In July 
2006, the appellant submitted textual evidence that several 
studies have found an association between PTSD and poor 
cardiovascular health.  

A January 2007 opinion from a VA psychologist states that 
"it is not possible to render an opinion regarding the 
likelihood that the Veteran's PTSD contributed to his death, 
or contributed to his hypertension, without resorting to 
speculation."  

A January 2007 VA opinion reports that even with his back and 
lower extremity problems the Veteran still would have been 
able to at least exercise on a stationary bike and that "a 
clot in the lower extremity would not manifest itself as a 
cerebrovascular accident as the more likely manifestation 
would be a pulmonary embolism due to the nature of deep vein 
thrombosis" and that it would be the pulmonary vasculature 
and not the carotid arteries that a clot would enter.  The 
examiner concluded that the most likely cause of death was 
the "stroke being due to carotid artery stenosis, Coronary 
Artery Disease with atrial fibrillation, and his 
subtherapeutic INR on Coumadin."

A December 2008 opinion from a VHA specialist notes that the 
Veteran's claims file was reviewed and concludes that it is 
very unlikely that PTSD caused or increased the severity of 
the Veteran's hypertensive vascular disease.  While the 
specialist noted that PTSD can cause increased blood pressure 
and may exacerbate underlying disease, he still did not find 
that the Veteran's prior service history would be the sole 
cause of his multiple medical problems.  He agreed with the 
June 2006 private opinion that PTSD may have contributed to 
his vascular disease, but disagreed that his prior injuries 
were significantly responsible for his vascular ailments.  He 
also concluded that his lower extremity disability should not 
have prevented him from all exercise and was not the 
predominant cause of his various medical ailments.  He agreed 
with the January 2007 opinion's finding that the cause of the 
Veteran's death could not be attributed to his back and lower 
extremity disabilities.

The specialist noted the Veteran's long history of atrial 
fibrillation and hypertension along with chronic renal 
disease and a history of a coronary artery bypass graft, as 
well as prior transient ischemic attacks and finally a 
cerebrovascular accident.  
The specialist opined that his cerebrovascular accident and 
transient ischemic attack were most likely due to atrial 
fibrillation, leading to intraventricular clots that then 
embolized to his brain.  He noted that his international 
normalized ratio (for anticoagulant monitoring) (INR) that 
measures his therapeutic level of Coumadin was often not 
therapeutic, which led to a greater likelihood of a stroke.  
His history of hypertension also contributed to his 
cardiovascular risk of heart attack, renal failure, and 
stroke.  While noting stress could lead to an increase in 
blood pressure and circulating increased levels of 
catecholamines that could contribute to a stroke and 
hypertension, he concluded that the Veteran's service-
connected disabilities would be unlikely to have been either 
the sole or major contributing factor in his multitude of 
vascular morbidities and that hypertension and chronic renal 
disease were more likely the main factors behind his 
cerebrovascular accident and atrial fibrillation.  He stated 
that he did not feel PTSD and other service related injuries 
led to his death from a cerebrovascular accident.  He found 
the Veteran most likely had essential hypertension that could 
lead to an enlarged heart and atherosclerotic heart disease 
that can also contribute to atrial fibrillation and that 
atrial fibrillation was then responsible for the 
cerebrovascular accident.  He noted that the Veteran's 
thyroid condition could have led to atrial fibrillation and 
the subsequent cerebrovascular accident.  He provided the 
following summarizing conclusion:  "I therefore do not 
believe his war time injuries, despite the emotional trauma, 
[were] responsible for his final medical problems and his 
death due to [cerebrovascular accident]."

In weighing the respective medical opinions, the Board 
concludes that the December 2008 VHA opinion has the greatest 
probative value.  The December 2008 opinion reflects a full 
review of all medical evidence of record, including Dr. 
T. V. L.'s June 2006 opinion and January 2007 VA opinions, is 
supported by detailed findings and rationale, considers 
alternative theories and risk factors regarding the 
disability, and is couched in terms of greater certainty and 
supporting rationale.  

In contrast, Dr. T. V. L.'s June 2006 opinion merely states 
several conclusions that the physical limitations imposed by 
his service-connected low back condition "could" have 
increased his cardio-vascular risks and that service-
connected PTSD "could" have caused instances of high blood 
pressure which "could have been a contributing factor to his 
hypertension and coronary heart disease."  This opinion 
lacks significant probative weight as it is in part phrased 
in terms that are general and speculative.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (finding that an opinion 
using the term "could" without supporting clinical data or 
rationale was too speculative as medical nexus evidence); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  
Additionally, the Court has held that "a mere conclusion by 
a medical doctor is insufficient to allow the Board to make 
an informed decision as to what weight to assign to the 
doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 
348 (1998).  Here, Dr. T. V. L. did not support his 
conclusion with an analysis the Board could weigh against any 
contrary opinion.  This opinion does not provide sufficient 
detail and rationale to allow the Board to make a fully 
informed decision regarding the issue of whether the 
Veteran's service-connected disabilities contributed to cause 
his death.  See Stefl, 21 Vet. App. at 123.

The January 2007 VA psychologist's opinion also has little 
probative value since the psychologist concluded she could 
not reach a conclusion without resorting to speculation.  See 
Obert, 5 Vet. App. at 33.  Likewise, the textual evidence 
submitted in July 2006 discusses generally that changes 
caused by PTSD may "create a vulnerability to hypertension 
and atherosclerotic heart disease."  It does not reflect 
consideration of the Veteran's case specifically, does not 
indicate that these conditions may lead to a cerebrovascular 
accident, and does not hold substantial probative weight to 
support the appellant's claim.  Id.  

The December 2008 VHA specialist's opinion discusses the 
relationship of the Veteran's service-connected disabilities 
and nonservice-connected disabilities and their affect on the 
cause of the Veteran's death.  He considered the possibility 
that service-connected disabilities could have contributed to 
cause the Veteran's death, but concluded that it was more 
likely that other nonservice-connected disabilities caused 
his death.  While noting that PTSD could increase blood 
pressure, he found that existent atrial fibrillation, 
hypertension, and chronic renal disease were the most likely 
causes of the cerebrovascular accident that was the primary 
cause of his death and that these disabilities were not the 
result of his service-connected disabilities.  He explained 
that the Veteran's INR levels were often not therapeutic and 
such levels increased the likelihood of a stroke.  He also 
explained that the Veteran's back and lower extremity 
disabilities should not have prevented the Veteran from all 
exercise and they were not a predominant cause of his various 
disabilities.  The opinion is based on a thorough review of 
the Veteran's claims file and contains a rationale for the 
opinion provided.  He described the causes of the Veteran's 
death in sufficient detail.  See Stefl, 21 Vet. App. at 123 
(finding that an examination report is adequate where it 
describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  He 
also clearly considered the June 2006 and January 2007 
opinions in conjunction with formulating his opinion.  The 
discussion of this evidence shows that the December 2008 VHA 
specialist considered the Veteran's entire medical history 
before reaching any conclusions.  See id.

While the January 2007 VA peripheral nerves opinion does not 
contain sufficient detail and rationale for the Board to make 
a fully informed evaluation of the claim, the Board notes 
that the conclusions reached by the January 2007 opinion 
provider lend support to the December 2008 VHA opinion; both 
opinions found that it was more likely that atrial 
fibrillation and subtherapeutic Coumadin resulted in stroke 
and subsequent death rather than the Veteran's service-
connected disabilities.  Additionally, the textual evidence 
submitted in April 2006, while also generally discussing 
embolisms and not the Veteran's case specifically, supports 
the conclusions of the January 2007 VA peripheral nerves 
examiner and the December 2008 VHA specialist as it indicates 
that if there were a thrombus of the right lower extremity it 
would likely have traveled to the lungs and not to the brain.

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For the reasons 
explained above, the Board finds that the opinion of the 
December 2008 VHA specialist holds the most probative weight 
of the opinions of record and is persuasive of a conclusion 
that the Veteran's service-connected disabilities did not 
contribute to cause his death.

The appellant has argued that disabilities the Veteran 
incurred as a result of his experiences being aboard the US 
Indianapolis when it sunk contributed to cause his death.  
She argued that these events had long term effects on his 
health, including his blood pressure and his service-
connected disabilities, and that these eventually resulted in 
his death.  Specifically, she argued that service-connected 
PTSD and a right lower extremity disability caused his death.  
In April 2006, she submitted a lay statement from her friend 
B. M. supporting her argument.  While the appellant and her 
friend are competent to testify regarding what they saw the 
Veteran experience, their statements that his PTSD and lower 
extremity disability contributed to cause his death are not 
competent evidence, as medical causality is a question that 
is medical in nature, and they are laypersons who are neither 
shown, nor alleged, to have the training or expertise 
required to address such question.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007) .  They are 
also not competent to opine that hypertension was related to 
the Veteran's service (as that likewise is a medical 
question).  A preponderance of the competent evidence is 
against the arguments alleged by the appellant and the claim 
of service connection for cause of the Veteran's death; 
hence, the claim must be denied.  

DIC under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased Veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the Veteran's own 
willful misconduct, and at the time of death the Veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the Veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war and died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the Veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling for 10 
or more years.  The Veteran had a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective from April 28, 1999.  Since he 
died in October 2005, he had been receiving TDIU for less 
than 10 years prior to his death; he had not been 
continuously rated totally disabling since his discharge from 
service as that was in November 1945; and he was not an Ex-
POW.  Thus, the threshold legal criteria for benefits under 
38 U.S.C.A. § 1318 are not met, and the appellant's claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for cause of the Veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


